Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atarashi et al. (8339010).
Regarding claim 25, Atarashi et al. shows an electric motor (Fig. 2) comprising:
an excitation stator (13), a salient-pole rotor (12, larger diameter and small axial side) and an excitation rotor (11, with permanent magnets), any two of the excitation stator, the salient-pole rotor and the excitation rotor being rotatable relative to each other; and
a switching actuator (15 and gears) configured to select at least one of the salient-pole rotor (12) or the excitation rotor (11) to serve as a rotor relatively rotating to the excitation stator  (13) by selectively fixing relative positions of two of the excitation 
Regarding claim 26, Atarashi et al. also shows wherein the excitation stator, the salient-pole rotor and the excitation rotor are spaced apart from the outside to the inside in a radial direction of the electric motor (Fig. 2).
Regarding claim 28, Atarashi et al. also shows wherein: the switching actuator is switchable between a first state and a second state, and one of the salient-pole rotor and the excitation rotor is adapted to be drivingly connected to a load (wheels – not shown), the switching actuator fixes relative positions of the excitation stator and the other one of the salient-pole rotor and the excitation rotor when in the first state (when 15 not activated), and the switching actuator fixes the salient-pole rotor and the excitation rotor when in the second state (column 20, lines 45-50).
Regarding claim 29, Atarashi et al. also shows wherein the excitation stator comprises:
a stator permeable core; and a stator winding (Fig. 2) wound around the stator permeable core.
Regarding claim 30, Atarashi et al. also shows wherein the excitation rotor comprises: a rotor permeable core; and a permanent magnet disposed to the rotor permeable core (Fig. 4A).
Regarding claim 33, Atarashi et al. also shows wherein the switching actuator is disposed in the excitation rotor (portion containing gears 31-35, Fig. 2).
Regarding claim 34, Atarashi et al. also shows further comprising an electric motor shaft (shaft O) adapted to be drivingly connected to the load, the electric motor shaft being driven to rotate by the rotor.

Regarding claim 38, Atarashi et al. also shows wherein the switching actuator is disposed outside the excitation stator and adjacent to an end of the excitation stator (right end, 13).
Regarding claim 40, Atarashi et al. also shows a switching actuator comprising:
an excitation stator fixing ring (portion of 37), relative positions of the excitation stator fixing ring and the excitation stator being fixed;
a salient-pole rotor fixing ring (portion supporting 31 and 12), relative positions of the salient-pole rotor fixing ring and the salient-pole rotor being fixed;
an excitation rotor fixing ring (portion supporting 32), relative positions of the excitation rotor fixing ring and the excitation rotor being fixed, one of the salient-pole rotor fixing ring and the excitation rotor fixing ring being adapted to be drivingly connected to the load (shaft O to wheels not shown);
a driving part (15); and
a sliding ring (portion of 36) capable of being driven to slide by the driving part,
when the switching actuator is in first state (15 non-operating), the sliding ring is fitted with the excitation stator fixing ring (of 13) and the other one of the salient-pole rotor fixing ring and the excitation rotor fixing ring (of 11) separately under the drive of the driving part, and
when the switching actuator is in second state, the sliding ring is fitted with the salient-pole rotor fixing ring and the excitation rotor fixing ring separately under the drive of the driving part (column 20, lines 45-50).
Regarding claim 41, Atarashi et al. also shows wherein the driving part is a control coil (of the electric motor, column 24, line34) configured to drive the sliding ring to slide by electromagnetic induction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi et al.  in view of Yang (6297575).
Regarding claim 27, Atarashi et al. shows all of the limitations of the claimed invention except for wherein the excitation stator, the salient-pole rotor and the excitation rotor are spaced apart from the inside to the outside in a radial direction of the electric motor.

	Since Atarashi et al. and Yang are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to arrange the excitation stator, the salient-pole rotor and the excitation rotor from the inside to the outside in a radial direction of the electric motor as taught by Yang for the purpose discussed above.
Claims 31 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi et al.  in view of Kikuchi et al. (7453181)
Regarding claim 31, Atarashi et al. shows all of the limitations of the claimed invention except for wherein the salient-pole rotor comprises a plurality of permeable cores; and a plurality of non-permeable spacer blocks, the plurality of permeable cores and the plurality of non permeable spacer blocks being arranged alternately in a circumferential direction of the electric motor.
Kikuchi et al. shows wherein the salient-pole rotor comprises a plurality of permeable cores; and a plurality of non-permeable spacer blocks (3), the plurality of permeable cores and the plurality of non permeable spacer blocks being arranged alternately in a circumferential direction of the electric motor for the purpose of improving motor efficiency without increasing iron loss.
	Since Atarashi et al. and Kikuchi et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.

	Regarding claim 43, it is similar to claims 25 and 31 which recites non permeable spacer blocks.  As a result, claim 43 is also rejected.
Allowable Subject Matter
Claims 32, 35, 36, 39, 42, and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the electric motor, wherein the excitation stator is driven by an alternate current, the number of pole pairs of a rotating magnetic field generated by the excitation stator is denoted by ps, the number of pole pairs of an excitation magnetic field generated by the excitation rotor is denoted by pf, and the number of the permeable cores is denoted by pr, wherein pr=|ps±pf| as recited in claims 32 and 44; further comprising: a stator housing, the excitation stator, the salient-pole rotor and the excitation rotor being all disposed in the stator housing, and the excitation stator being drivingly connected to the stator housing; and an end cap, the salient-pole rotor and the electric motor shaft being drivingly connected to the end cap separately, wherein the excitation stator fixing ring is drivingly connected to the stator housing, the salient-pole rotor fixing ring is drivingly connected to the electric motor shaft, and the excitation rotor fixing ring is drivingly connected to the excitation rotor as recited in claim 35; further comprising: an outer rotor housing, the excitation stator, the salient-pole rotor and the excitation rotor being all disposed in the stator housing, and the ,
wherein the excitation stator fixing ring is drivingly connected to the fixed support shaft, the salient-pole rotor fixing ring is drivingly connected to the inner rotor housing, and the excitation rotor fixing ring is drivingly connected to the outer rotor housing, and wherein the fixed support shaft is a hollow shaft with an annular cross section as recited in claim 39; wherein, the sliding ring, the excitation stator fixing ring, the salient-pole rotor fixing ring and the excitation rotor fixing ring are each provided with a latch, when the switching actuator is in the first state, the latch of the sliding ring is engaged with the latch of the excitation stator fixing ring and the latch of the other one of the salient-pole rotor fixing ring and the excitation rotor fixing ring separately, and when the switching actuator is in the second state, the latch of the sliding ring is engaged with the latch of the salient-pole rotor fixing ring and the latch of the excitation rotor fixing ring separately as recited in claim 42.  Claim 36 is an dependent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



6/4/2021

/DANG D LE/Primary Examiner, Art Unit 2834